 1 KATHRYN E. VAN HOUTEN BAR NO. 143402
   IRSFELD, IRSFELD & YOUNGER LLP                                        JS-6
 2 100 W. Broadway, Ste. 920
   Glendale, CA 91210
 3 Telephone: (818) 242-6859
   Facsimile: (818) 240-7728
 4
     Attorneys for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA, )             CASE NO.: 18-4308 -WDK-JC
11                             )
          Plaintiff,           )             [PROPOSED] ORDER
12                             )             GRANTING STIPULATION TO
          v.                   )             CONSENT JUDGMENT
13                             )
     EILEEN G. UNATIN, AKA     )
14   EILEEN UNATIN, AKA EILEEN )
     GAIL UNATIN,              )
15                             )
          Defendant.           )
16                             )
                               )
17
           Pursuant to the above stipulation of the parties, Judgment is hereby entered
18
     in favor of Plaintiff, UNITED STATES OF AMERICA, and against Defendant,
19
     EILEEN G. UNATIN, AKA EILEEN UNATIN, AKA EILEEN GAIL UNATIN, in
20
     the total amount of $15,702.89.
21
     IT IS SO ORDERED:
22
23
             March 29, 2019
     Dated: ________________
24                                         Hon. William D. Keller
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

                                              1
